Citation Nr: 0409741	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  93-12 404     	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder secondary to a left knee impairment with 
arthritis.

2.  Entitlement to service connection for varicose veins secondary 
to a left knee impairment with arthritis.

3.  Entitlement to service connection for a chronic back disorder 
secondary to a left knee impairment with arthritis.

4.  Entitlement to an increased rating for a left knee impairment, 
currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for limitation of left knee 
motion due to degenerative joint disease, currently rated as 10 
percent disabling.

6.  What evaluation is warranted for a limitation of right knee 
extension due to moderately severe degenerative joint disease with 
chronic synovitis and effusion, from January 12, 1990?

7.  What evaluation is warranted for right knee impairment, from 
January 12, 1990?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1950 to August 
1952.

This appeal comes before the Board of Veterans' Appeals (Board) 
from June 1990, November 1997, and March 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  In March 1995 and September 2000, the 
Board remanded this case for additional development.  The Board 
finds that further development is still necessary.

The Board notes that the issue pertaining to service connection 
for a back disorder was addressed on a new and material basis.  
Upon review of the claims file, the Board finds that there is no 
final rating decision with regard to this issue.  Specifically, a 
March 1972 rating decision denied service connection for residuals 
of a laminectomy.  The claimant was notified of that decision in 
an April 1972 letter.  In March 1973, he filed a notice of 
disagreement.  A statement of the case was not issued until 
November 1990.  A timely substantive appeal was received in 
January 1991.  Thus, this issue has been restyled on the title 
page to accurately reflect the issue on appeal.    

The record indicates that the veteran has raised the issue of 
entitlement to a total disability rating due to individual 
unemployability.  A March 1999 statement also indicates that he 
may be raising claims for entitlement to service connection for 
neck and shoulder disorders.  In addition, an April 2001 statement 
appears to raise a claim of entitlement to service connection for 
a disorder of the arm.  Further, in July 2002, he raised a claim 
of entitlement to service connection for organic brain syndrome.  
These issues are referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the instructions 
below VA will notify you of the further action required on your 
part.


REMAND

Since the Board's September 2000 decision, the law has changed 
under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002).  Under the 
VCAA, the obligations of VA with respect to the duties to assist 
and notify a claimant as to the information and evidence necessary 
to substantiate a claim have been modified.  Although the Board's 
remand indicated that certain additional development be 
accomplished only if a well-grounded claim was submitted, the law 
no longer requires the submission of a well-grounded claim.  Thus, 
certain additional development must be accomplished pursuant to 
the VCAA.  The RO must ensure that all notice and development 
action required under the VCAA has been accomplished.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The claimant must be 
specifically advised what evidence is necessary to substantiate 
each claim, what specific portion of that evidence for each claim 
he must personally secure, and what specific portion of that 
evidence for each claim VA will secure on his behalf.  He must 
also be told to submit all pertinent evidence in his possession.  
38 U.S.C.A.§§ 5100, 5103; 38 C.F.R. § 3.159 (2003).

The veteran has alleged that his psychiatric disorder is due to 
problems with the left knee.  He has also alleged that his left 
knee disorder has caused or aggravated varicose veins in the leg.  
VA examinations should be accomplished to determine any 
etiological relationship between the veteran's psychiatric 
disorder and varicose veins and any service-connected disorder.  

The Board notes that a July 2002 VA examination report makes 
reference to various VA medical reports which are not of record.  
Specifically, the examiner refers to a March 1997 x-ray of the 
left knee, a March 1996 MRI of the lumbar spine, and a January 
1996 CT scan of the lumbar spine.  Also, in an August 2002 
Authorization and Consent to Release Information to the Department 
of Veterans Affairs (VA Form 21-4142), the claimant reported that 
he had been receiving treatment for, among other disorders, his 
back disorder, at the VA Satellite Clinic in Ponce and in San 
Juan.  While there are some VA medical documents for this time 
period associated with the claims file, it is not clear if all 
records from the pertinent time-period have been associated with 
the file.  The RO should ensure that this is accomplished.  Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In addition, during a September 2002 personal hearing before the 
RO, the claimant testified that he was receiving treatment from a 
psychiatrist in Ponce.  It is not clear if this is referring to a 
VA facility, or a private physician.  In any event, current 
psychiatric records from the facility in Ponce are not of record.  
Given the above, the RO must take the appropriate measures to 
obtain all of the claimant's treatment records, to include any 
psychiatric treatment received in Ponce.  

The veteran has reported that as a result of left knee disorder, 
he has fallen and injured his back.  A September 1999 VA 
examination report found that the veteran's lumbar disability was 
due to on the job injuries which occurred in 1969 and 1975, and 
not due to his left knee disorder.  Alas, the examiner did not 
address the claimant's assertion that his back disorder was due to 
or aggravated by falls caused by his knee conditions.  It is noted 
that an August 1982 private treatment report from the Commonwealth 
of Puerto Rico State Security Fund indicates that the claimant's 
"foot came out from under him into a hole and [illegible] both 
knees."  The diagnosis was multiple contusions in the lumbar 
sacral region.  The examiner stated that there was a relationship 
between the injury and the accident.  The Board finds that another 
VA examination should be conducted and that the question of 
etiology should be re-addressed.      

Accordingly, this case is REMANDED for the following development:

1.  The RO must ensure that all action necessary under the VCAA 
concerning the duty to notify and assist the appellant is 
accomplished.  This includes notification of the law, as well as 
compliance with the notice requirements as to what specific 
evidence VA will secure for each claim, what specific evidence the 
claimant must personally submit to substantiate each claim, and 
the fact that the appellant must submit all pertinent evidence in 
his possession with respect to each claim.  If further development 
is necessary to comply with the applicable law and regulations, 
all such development must be accomplished.  The RO must provide 
adequate reasons and bases for its determination. 

2.  The RO should ask the veteran to identify all providers that 
have treated him for a back disorder, varicose veins, a 
psychiatric disorder, as well as any knee disorder.  The RO should 
then take the appropriate steps to obtain records from the 
identified providers that have not been already associated with 
the claims folder.  The RO should specifically ask the veteran to 
identify any psychiatrist who has treated him, and to take the 
appropriate steps to obtain any such psychiatric records.  The RO 
must also take the appropriate steps to obtain the veteran's 
treatment records for the period from 1970 to the present from the 
VA medical facilities in San Juan and Ponce, Puerto Rico.  All 
attempts to secure this evidence must be documented in the claims 
file by the RO.  If, after making reasonable efforts, the RO is 
unable to secure records from any identified provider, it must 
notify the claimant and (a) identify the specific records that it 
is unable to obtain; (b) briefly explain the efforts it has made 
to obtain that evidence; and (c) describe any further action it 
will take with respect to the claim.  The claimant must then be 
given an opportunity to respond.  

3.  The veteran should be scheduled for a VA orthopedic 
examination to determine the etiology of his back disorder.  The 
claims file must be provided to the orthopedist for his/her 
review.  After a complete review of the record and examination of 
the appellant, the orthopedist is to state whether it is at least 
as likely as not that any current lumbar disability was caused or 
aggravated by the veteran's service-connected knee disorder.  This 
opinion should address whether a back disorder was caused or 
aggravated as a result of falls associated with service-connected 
knee disorders.  The orthopedist must provide a clear explanation 
for his/her findings and opinion.

In accordance with DeLuca, the examination report must cover any 
knee weakened movement, including weakened movement against 
varying resistance, excess fatigability with use, incoordination, 
painful motion, pain with use, and provide an opinion as to how 
these factors result in any limitation of motion.  If the veteran 
describes flare-ups of knee pain, the orthopedist must offer an 
opinion as to whether there would be additional limits on 
functional ability during flare-ups, and if feasible, express this 
in terms of additional degrees of limitation of motion during the 
flare-ups.  If the orthopedist is unable to offer an opinion as to 
the nature and extent of any additional disability during a flare-
up, that fact must be so stated.  

4.  The veteran should be scheduled for a VA circulatory 
examination to determine the etiology of any varicose veins.  The 
claims file must be provided to the examiner for his/her review.  
After a complete review of the record, the examiner is to state 
whether it is at least as likely as not that varicose veins were 
caused or aggravated by the veteran's service-connected knee 
disorder.  The examiner should provide a clear explanation for 
his/her findings and opinion.

5.  The veteran should be scheduled for a VA psychiatric 
examination to determine the etiology of any psychiatric disorder.  
The claims file must be provided to the psychiatrist for his/her 
review.  After a complete review of the record, the psychiatrist 
is to state whether it is at least as likely as not that any 
psychiatric disorder was caused or aggravated by the veteran's 
service-connected knee disorders.  The psychiatrist must should 
provide a clear explanation for his/her findings and opinion.

6.  The veteran is hereby notified that it is his responsibility 
to report for all examinations, to cooperate in the development of 
the claim, and that the consequences for failure to report for a 
VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the event that the veteran 
does not report for any ordered examination, documentation should 
be obtained which shows that notice scheduling the examination was 
sent to the last known address.  It should also be indicated 
whether any notice that was sent was returned as undeliverable.  

7.  Following completion of the foregoing, the RO must review the 
claims folder and ensure that all of the foregoing development 
actions have been conducted and completed in full.  If any 
development is incomplete, appropriate corrective action is to be 
taken.  

8.  Thereafter, following any other appropriate development, the 
RO should reconsider the appealed issues.  If any determination 
remains adverse to the veteran, he and his representative should 
be provided a supplemental statement of the case which includes a 
summary of any additional evidence submitted, applicable laws and 
regulations, and the reasons for the decision.  They should then 
be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





